Citation Nr: 1524278	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, service caused his hypertension.  


CONCLUSION OF LAW

The criteria for service connection of hypertension are approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

VA examined the Veteran twice - in March 2011 and April 2012.  Both examiners diagnosed the Veteran with hypertension.  The examiners differed, however, regarding in-service incurrence and nexus.  The March 2011 examiner did not opine on in-service incurrence and nexus, so the RO obtained an addendum opinion in September 2011 from a VA nurse practitioner.  She affirmed the examiner's diagnosis of hypertension, but found "no evidence of hypertension in [the Veteran's] service medical records" beyond a "single isolated elevated blood pressure [reading]," which she stated was "not considered diagnostic for hypertension."  Therefore, she found the Veteran's hypertension was less likely than not caused by service.  

In contrast, the April 2012 examiner found there was "more than enough medical record support to show that there was hypertension while the Veteran was in the service as there [were] various entries of high blood pressure reading[s] being documented while on active duty."  Accordingly, he found service at least as likely as not caused the hypertension.

Viewed together, a state of equipoise has been reached regarding the in-service incurrence and nexus prongs of the claim.  Further medical inquiry could be undertaken to develop the claim, but the Board finds it would not materially assist it in its determination.  

Under the "benefit-of-the-doubt" rule, where there exists, as here, "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Therefore, service connection for hypertension is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for hypertension is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


